Citation Nr: 0509186	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the head.

3.  Entitlement to a compensable evaluation for a shrapnel 
wound of the right shoulder.

4.  Entitlement to service connection for a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

In April 2004, the matter was remanded to afford the veteran 
a hearing.  In August 2004, the veteran appeared and 
testified before the undersigned at a travel Board hearing in 
Atlanta.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not received the required notification.  

At the August 2004 hearing, the veteran indicated that he is 
currently in receipt of Social Security Administration (SSA) 
benefits.  The RO should request the veteran's records from 
the SSA.

At the hearing, the veteran indicated that he has received 
treatment from Dr. Ripley at the Shepherd Spinal Center, and 
Dr. Patell.  He also indicated that he had received treatment 
at Emory Hospital and Anchor Hospital.  These records should 
be requested by the RO.  The RO should contact the veteran 
and obtain the name, address, and dates of treatment from the 
medical providers referenced hereinabove.  The RO should 
obtain the veteran's medical records from these medical 
providers.  The veteran is advised that he has an obligation 
to cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2004).  

In December 2000, the veteran was afforded a VA examination 
regarding his claim for a disability rating increase for his 
shrapnel wound to the head.  Private medical records reflect 
that in January 2001 the veteran was in an automobile 
accident and sustained injury to his head, which was 
described by his treating physician as a "traumatic brain 
injury."  The veteran contends that his service-connected 
shrapnel wound to the head was aggravated by the accident.  
The veteran should be afforded another VA examination to 
assess the current severity of his service-connected shrapnel 
wound to the head.  The examiner should assess whether any 
symptomatology is associated with the service-connected 
disorder and whether the disorder was aggravated by the 
automobile accident.  

The veteran underwent a psychiatric examination in December 
2000 and PTSD was diagnosed.  At the hearing, the veteran 
reported frequent panic attacks, nightmares, and limited 
social relationships.  The veteran should undergo another VA 
examination to assess the severity of his PTSD.  

The veteran contends that he medically retired in January 
2001, and that he is in receipt of SSA benefits.  At the 
August 2004 hearing, he claimed that he was deemed 
unemployable due to his traumatic brain injury, spinal cord 
syndrome, and the need to avoid stressful situations which he 
contends is due to his service-connected PTSD.  The veteran 
claims entitlement to TDIU due to his service-connected 
disabilities, to include PTSD.  The veteran should undergo a 
VA examination and the examiner should provide an opinion as 
to the veteran's capacity to secure or follow a substantially 
gainful occupation, and provide an opinion regarding any and 
all psychological and physical factors contributing to the 
veteran's inability to maintain employment including whether 
the veteran's unemployability is due to his service-connected 
disabilities alone.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should obtain the veteran's 
SSA records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The RO should contact the veteran 
and obtain the names, address and dates 
of treatment from all medical providers 
including those named hereinabove.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the severity of 
his shrapnel wound to the head, and 
whether the January 2001 car accident 
aggravated any such disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to the 
severity of the veteran's shrapnel 
wound to the head including any 
symptomatology associated with the 
shrapnel wound and whether the January 
2001 automobile accident aggravated the 
disorder.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

5.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the veteran's PTSD, to 
include whether the veteran has any 
occupational or social impairment due to 
his service-connected PTSD, and/or 
whether such PTSD is manifested by 
reduced reliability and productivity, 
and/or deficiencies in most areas such as 
work, family relations, judgment, 
thinking and mood.  A GAF score and an 
analysis of its meaning should be 
provided.

6.  The veteran should be scheduled for a 
VA examination to assess his ability to 
secure or follow substantially gainful 
employment.  The RO should forward the 
veteran's claims file to the VA examiner, 
and the examiner should provide a 
detailed opinion regarding the 
psychological and physical factors 
contributing to any such unemployability, 
including whether the veteran's service-
connected disabilities alone preclude him 
from maintaining substantially gainful 
employment. 

7.  The RO should, then, readjudicate 
the veteran's claims.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



